                                                                                 DISTRICT OF OREGON
                                                                                      FILED
                                                                                   November 27, 2019
                                                                               Clerk, U.S. Bankruptcy Court



          Below is a judgment of the court. If the judgment is for
 1        money, the applicable judgment interest rate is: 1.56 percent
          per annum.
 2
 3
 4
 5
 6
                                                                  _______________________________________
 7                                                                          PETER C. McKITTRICK
                                                                            U.S. Bankruptcy Judge
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                              )
                                                         )   Bankruptcy Case No.
12   PETER SZANTO,                                       )   16-33185-pcm7
                                                         )
13                                 Debtor.               )
                                                         )
14                                                       )
     PETER SZANTO,                                       )   Adversary No. 16-3114-pcm
15                                                       )
                                   Plaintiff,            )   JUDGMENT
16                                                       )
                 v.                                      )
17                                                       )
     EVYE SZANTO, VICTOR SZANTO,                         )
18   NICOLE SZANTO, KIMBERLEY SZANTO,                    )
     MARIETTE SZANTO, ANTHONY SZANTO,                    )
19   AUSTIN BELL, JOHN BARLOW, and                       )
     BARBARA SZANTO ALEXANDER,                           )
20                                                       )
                                   Defendant.            )
21                                                       )
22         Following a trial on defendants’ counterclaims and for the reasons
23   set out in the court’s Memorandum Opinion/Report and Recommendation,
24         IT IS HEREBY ADJUDGED THAT
25   1.    The claim of defendants Nicole Szanto, Kimberley Szanto, Austin
26         Bell, and Mariette Szanto for wrongful use of civil proceedings is


     Page 1 -     JUDGMENT


                            Case 16-03114-pcm      Doc 572    Filed 11/27/19
 1          DISMISSED.
 2   2.     Defendant Victor Szanto is awarded damages of $165,000 against
 3          plaintiff Peter Szanto.
 4   3.     Defendant Evye Szanto is awarded damages of $105,000 against
 5          plaintiff Peter Szanto.
 6   4.     Defendant Anthony Szanto is awarded damages of $50,000 against
 7          plaintiff Peter Szanto.
 8   5.     Defendant Barbara Szanto Alexander is awarded damages of $25,000
 9          against plaintiff Peter Szanto.
10   6.     Plaintiff Peter Szanto is ENJOINED from filing, in any bankruptcy
11          court in the United States, any new adversary proceedings or
12          contested matters against Victor Szanto, Evye Szanto, Anthony
13          Szanto, Mariette Szanto, Barbara Szanto Alexander, David Alexander,
14          Kimberley Szanto, Nicole Szanto, Austin Bell, the estate of Paul or
15          Klara Szanto, any trust in which any of the above persons serve as
16          trustee or hold a beneficial interest, and any entity in which any
17          of the above persons hold a controlling interest (“the Protected
18          Persons”), with the following exceptions:
19          a.   Peter is represented by legal counsel authorized to practice in
20               the district (including by pro hac vice admission); or
21          b.   Peter has received pre-filing authorization from the chief
22               bankruptcy judge of the district in which he seeks to file an
23   ////
24   ////
25   ////
26   ////


     Page 2 -    JUDGMENT


                         Case 16-03114-pcm   Doc 572   Filed 11/27/19
 1              adversary proceeding or contested matter against any of the
 2              Protected Persons.
 3                                         ###
 4   cc:   Peter Szanto
           Nicholas J. Henderson (via ECF)
 5         UST (via ECF)
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     Page 3 -   JUDGMENT


                       Case 16-03114-pcm   Doc 572   Filed 11/27/19
